Citation Nr: 0207155	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  93-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits in the amount 
of $6,545, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
until his death in July 1970.  The appellant is his daughter.  
This appeal arises from a July 1992 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Washington, D.C. Regional 
Office (RO).  This case was before the Board of Veterans' 
Appeals (Board) in August 1995 and May 2001, when it was 
remanded for additional development.


FINDINGS OF FACT

1.  An overpayment of $6,545 was created when the appellant 
continued to receive VA dependency and indemnity compensation 
benefits after termination of her pursuit of a course of 
instruction at an educational institution.

2.  Recovery of the overpayment from the appellant would not 
be against equity and good conscience.


CONCLUSION OF LAW

A waiver of recovery of all or part of an overpayment of 
compensation benefits in the amount of $6,545 is not 
warranted.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.962, 1.965, 3.57 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  However, the Board notes that the VCAA does not 
apply to the issue at hand.  See Barger v. Principi, No. 97-
1775 (U.S. Vet. App. May 24, 2002).  The statute at issue in 
this appeal is found in chapter 53 of title 38 of the U. S. 
Code, which concerns special provisions relating to VA 
benefits.  The notice and duty-to-assist provisions of the 
VCAA are relevant to a different chapter of title 38, and do 
not apply to this appeal.  See generally Smith (Claudus) v. 
Gober, 14 Vet. App. 227, 230 (2000). 

Nevertheless, the Board notes that the RO requested 
documentation of school attendance in July 1990, November 
1998, July 1999, December 1999, October 2001, and December 
2001 for the period of July 1988 to June 1990.  Although the 
appellant stated in February 1992 that she was unemployed, 
she failed to provide an accounting of her financial 
information, although she was provided numerous opportunities 
to do so.  The appellant has declined the opportunity to have 
a personal hearing at the RO or before a Member of the Board.  

The threshold question is whether the indebtedness for which 
the appellant now seeks waiver of recovery was properly 
created; the validity of an indebtedness must be confirmed in 
order to give rise to the question of waiver of its recovery.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  After 
reviewing the record, the Board initially finds that there is 
no question that the overpayment of benefits was properly 
created.  

The veteran died during active military duty in 1970.  The 
appellant was born in March 1970.  Accordingly, the appellant 
reached the age of 18 in March 1988.  Dependency and 
indemnity compensation benefits may be paid to an eligible 
child of a veteran.  38 U.S.C.A. § 1310 (West 1991).  The 
term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years, or who is a member of the veteran's 
household or was a member of the veteran's household at a 
time of the veteran's death, or an illegitimate child; and 
(1) who is under the age of 18 years; or (2) who, before 
reaching the age of 18 years, becomes permanently incapable 
of self-support; or (3) who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57.

The evidence of record shows that the appellant was awarded 
dependency and indemnity compensation in her own right, 
effective in March 1988, based on her status as the veteran's 
child over the age of 18, attending school.  The overpayment 
was created by a September 1990 RO letter that retroactively 
terminated the appellant's dependency and indemnity 
compensation benefits, effective July 1, 1988.  According to 
a July 1992 Committee decision, the termination was ordered 
after the RO learned that the appellant had terminated her 
school enrollment on July 1, 1988.  The Committee denied the 
appellant's request for waiver of recovery of an overpayment 
of dependency and indemnity compensation benefits on the 
basis that recovery would not be against equity and good 
conscience.

The record shows that the appellant was enrolled in DuVal 
High School from February 1988 to May 1988, and Roosevelt 
High School from September 1988 to December 1988.  
Thereafter, the appellant contends that she attended Ballou 
adult night school from September 1989 to April 1990.  In a 
statement received in November 1992, the appellant stated 
that she was not attending school from December 1988 to 
August 1989, and May 1990 to August 1990.  Despite numerous 
requests from the RO and the veteran, attendance records from 
Ballou adult night school could not be obtained.  Indeed, it 
is noted that the appellant contacted Ballou adult night 
school and was informed that there was no record of her 
attending school there from September 1989 to April 1990.  

The evidence shows that although the appellant attended 
Roosevelt High School from September 26, 1988 to December 2, 
1988, she was present only 13 days and absent 31 days.  
Therefore, there is no evidence of record that the appellant 
was "pursuing a course of instruction" during this time or 
for any period between July 1988 and August 1990.  As the 
appellant was over the age of 18 and there is no evidence of 
record that she was permanently incapable of self-support or 
was pursuing a course of instruction at an approved 
educational institution, she cannot be considered a "child" 
for VA purposes during the period in question.  Accordingly, 
the overpayment of benefits was properly created.  

The Board also notes that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
so as to preclude consideration of the claim for a waiver.  
Therefore, the only issue to be decided on appeal is whether 
a waiver of recovery of the overpayment is warranted under 
the facts of this case.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c).  Collection of an overpayment may be 
waived if collection of such indebtedness would be against 
equity and good conscience.  See 38 C.F.R. § 1.962.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965. In making this determination, consideration 
will be given to the fault of the debtor, where actions of 
the debtor contribute to the creation of the debt; balancing 
of faults, weighing fault of debtor against VA fault; undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; defeat the purpose, whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; and changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to immediately 
report the termination of her educational instruction, as she 
had been requested to do, directly resulted in the creation 
of the overpayment.  

The Board further finds that the fault of the appellant 
outweighs any fault attributable to VA.  There is no fault 
which can be attributed to VA in this case.  VA had no way of 
knowing that the appellant had terminated pursuing a course 
of instruction.  

The Board cannot make a determination as to whether repayment 
of this debt would cause the appellant undue financial 
hardship.  Although the appellant noted in February 1992 that 
she was unemployed, she failed to reply to requests for 
financial status report information dated in March 1992, 
September 1998, October 2001, and December 2001.  

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The dependency and indemnity 
compensation program was intended to aid children of the 
deceased veteran, and the appellant is no longer a such a 
beneficiary.  Therefore, recovery of the overpayment would 
not defeat the purpose of VA compensation benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which she was not entitled under the law.  The 
amount of the overpayment, $6,545, is a substantial sum.  
Waiver of the recovery of that overpayment would result in 
unjust enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed her position to her detriment based on 
reliance on VA benefits.  She has not asserted that reliance 
on VA benefits resulted in relinquishment of a valuable right 
or incurrence of a legal obligation.

In summary, all of the elements set forth in 38 C.F.R. § 
1.965 weigh against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the full amount of the $6,545 
overpayment from the appellant would not be against equity 
and good conscience.  Accordingly, a waiver is not warranted.


ORDER

Waiver of recovery of the properly created overpayment of 
dependency and indemnity compensation benefits in the 
calculated amount of $6,545.00 is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

